UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1710


STEPHEN D. CHAMBERLAIN,

                Plaintiff - Appellant,

          v.

PAUL F. HARRIS, JR.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:15-cv-01476-JFM)


Submitted:   October 15, 2015             Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen D. Chamberlain, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stephen D. Chamberlain appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                       We

have     reviewed   the   record      and     find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Chamberlain v. Harris, No. 1:15-cv-01476-JFM (D. Md.

filed June 8, 2015; entered June 9, 2015).                    We dispense with

oral   argument     because    the    facts    and   legal    contentions     are

adequately    presented   in    the    materials     before    this   court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2